DETAILED ACTION
 
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .


Claim Objections
1.	Claim 6 is objected to because of the following informalities:  Claim 6 is improperly 

dependent on itself. For examination purpose claim 6 has been examined as dependent on claim 

1.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 

6,056,674) in view of Santiago (US 8,696,422). Cook discloses a headgear apparatus (36) 

including a cushioned core component (40) of a low profile, col. 4, lines 50-52 and as shown in 

figure 11. Also, at least one head strap retains the headgear apparatus on the head as shown in 

figure 16. Further, a display (16/24) being audio or video is positioned on an exterior surface of 




the headgear apparatus, col. 3, lines 18-38 and as shown in figures 1 and  14. Additionally, a 

control module/transmitter (26) receives input/communication from a sensor array (14) in 

response to a stimulus/punch force, col. 3, lines 57-63.  A microprocessor/CPU (30) is in 

communication with a memory module (22) as shown in figure 1. The headgear apparatus 

includes at least one speaker to emit audio, col. 5, line 56 – col. 6, line 26.  Furthermore, the 

display can be resettable through control buttons, col. 5, lines 64-67. An attachment mechanism 

(26) permits interface between the headgear apparatus and personal protection equipment (46), 

col. 6, lines 52-60.  However, Cook does not show the headgear having at least one chin strap. 

	Santiago discloses a headgear apparatus having at least one chin strap and at least one head strap with a plurality of sensors (50) as shown in figure 2.  

It would have been obvious to one skilled in the art before the effective date of the claimed invention that the headgear of Cook can be provided with at least one chinstrap as taught by Santiago so that that the device is adjustable worn as known in the protective art or depending on end use thereof. 
With regard to claims 2 and 13,  it would have been obvious to one skilled in the art before the effective date of the claimed invention that the foam cushioned core of Cook when viewed with Santiago can have but not limited to gel, etc. since such impact absorbing materials are considered equivalent in the protective art. 
With regard to claims 5 and 16, col. 6, lines 5-11 of Cook discloses that the display can readout a knockout or some other information. Therefore, it would have been obvious to one 


skilled in the art before the effective date of the claimed invention that the display of Cook when 

viewed with Santiago can counts impacts and displays number of impacts thereon that is easily 

announced or shown or as required for a particular application thereof.    


With regard to claims 9-12, it would have been obvious to one skilled in the art before the effective date of the claimed invention that the sensor array (14) of Cook when viewed with Santiago can include but not limited to at least one accelerometer, at least one gyroscope, at least one moisture sensor, at least one piezoelectric sensor, etc. depending on the information needed to be readout/displayed  when device is donned or as required for a particular application.  

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. Each of the references cited on PTO-892 discloses a headgear having a target 

detecting means. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 


encouraged to use the USPTO Automated Interview Request (AIR) at 

http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





September 22, 2022						/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732